UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: MARCH 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive offices) (877) 438-4761 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May 14, 2012, the issuer had a total of 152,105,011 shares of common stock, $0.001 par value, outstanding. TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March 31, 2012 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months EndedMarch 31, 2012 and 2011 4 Condensed Consolidated Statement of Stockholders’ Deficit for the Nine MonthsEnded March 31, 2012 5 Condensed Consolidated Statements of Cash Flows for the Nine Months EndedMarch 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I.FINANCIAL INFORMATION GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) March 31, 2012 June 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance of $59 and $80 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net 57 57 Intangibles, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable Accounts payable, related parties Accrued expenses Accrued expenses, related parties 61 Deferred revenue, related party Notes payable, related party Derivative liability - Total current liabilities Secured convertible debentures, net of debt discount - Total Liabilities Commitments and contingencies Stockholders’ deficit Common stock, $0.001 par value, 300,000,000 shares authorized, 152,105,011 and 150,042,965 shares issued and outstanding, as of March 31, 2012 and June 30, 2011 Additional paid-in capital Common stock subscription - Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See notes to condensed consolidated financial statements. 3 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three Months Ended March 31, Nine Months Ended March 31, Net sales $ Operating expense: Cost of sales (exclusive of depreciation and amortization) Selling, general and administrative expenses Stock-based compensation Depreciation and amortization 52 96 Loss from operations ) Other income (expense): Legal and settlement income (charges) - ) ) Change in revaluation of derivatives - - Loss on issuance of convertible debt - - ) - Interest expense, net ) (2
